Case 1:20-cv-04408-BMC Document 8-1 Filed 11/01/20 Page 1 of 4 PagelD #: 44

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

cae ep erp emperors wl iota ee 4
JAY WINEGARD, on behalf of himself and all
others similarly situated, AFFIRMATION IN SUPPORT
OF REQUEST FOR
CERTIFICATE OF DEFAULT
Plaintiff(s),
Case No.: 1:20-cv-04408-BMC
-against-
WARRIOR CUSTOM GOLF, INC.
d/b/a www.watriorcustomgolf.com,
Defendant(s).
AR Ac cn acR esas xX

Mitchel Segal, Esq. hereby declares as follows:
1. 1 am principal of the Law Offices of Mitchell S. Segal P.C., attorney for the Plaintiff herein,
JAY WINEGARD, and as such am fully familiar with the facts and circumstances of the

proceedings.

2. This action was commenced pursuant to Plaintiff's Complaint which was properly served,
arising out of Defendant’s violations of (1) Title III of the American with Disabilities Act
(“ADA”), as amended, 42 U.S.C. § 12188(a)(1), that he is entitled to recover from Defendant: (1)
injunctive relief, (ii) attorney fees, costs and disbursements; (2) violation of New York State
Human Rights Law (“NYSHRL”), as amended, Article 15 of the N.Y. Exe. Law §§ 297(9),
297(4)(c) et seq., entitled to recover from Defendant: (i) damages, (ii) civil penalties and fines for
each and every discriminatory act, (111) reasonable attorney fees, costs and disbursements;

(3) violations of N.Y. State Civil Rights Law (“NYSCRL”), N.Y. Civil Law § 40 ef seq. entitled
to recover from Defendant: (1) damages of five hundred dollars for cach of the Defendant’s

discriminatory acts against the Plaintiff, the Class and the Sub-Class, (11) civil penalties and fines;
Case 1:20-cv-04408-BMC Document 8-1 Filed 11/01/20 Page 2 of 4 PagelD #: 45

4. violations of New York City Human Rights Law (“NYCHRL”) N.Y.C. Administrative Code §
8-120(8), § 8-126(a) and § 8-502(a) entitled to recover from Defendant: (i) damages for the
injuries and loss, (ii) punitive damages, (ili) civil penalties and fines for each offense, (iv) attorney

fees, costs, and disbursements.

3. The time for the Defendant, WARRIOR CUSTOM GOLF, INC. d/b/a
www.wartriorcustomgolf.com, to answer or otherwise move with respect to the complaint herein

has expired .

4. The Defendant, WARRIOR CUSTOM GOLF, INC. d/b/a www.warriorcustomgolf.com, has

 

not answered or otherwise moved with respect to the complaint, and the time for Defendant
WARRIOR CUSTOM GOLF, INC. d/b/a www.warriorcustomgolf.com, to answer or otherwise

move has not been extended.

5. That Defendant WARRIOR CUSTOM GOLF, INC. d/b/a www.warriorcustomgolf.com, 1s not

 

an infant or incompetent. Defendant WARRIOR CUSTOM GOLF, INC. d/b/a
www.warriorcustomgolf.com, is not presently in the military service of the United States as

appears from facts in this litigation.

6. The Defendant WARRIOR CUSTOM GOLF, INC. d/b/a www.warriorcustomgolf.com, is

 

indebted to Plaintiff, JAY WINEGARD, in the following manner (state the facts in support of
the claim(s)):
a. At all times relevant to this Complaint, Plaintiff and other disabled individuals deaf and hard of

hearing individuals are aware that the Website is non-compliant at this time and that they have
Case 1:20-cv-04408-BMC Document 8-1 Filed 11/01/20 Page 3 of 4 PagelD #: 46

been discriminated against by the Defendant;

b. The Defendant has discriminated against the Plaintiff, the Class and the Subclass as it has denied
deaf and hard of hearing individuals an equal opportunity to participate and benefit from
Defendant’s goods, services, facilities, privileges, advantages and/or accommodations, in violation
of 42 U.S.C. § 1282(b)(1)(A).

c. The Defendant has failed to provide closed captioning on its Website making videos contained
on its Website non-accessible to deaf and hard of hearing individuals.

d. The Defendant’s actions or lack of actions are discriminatory acts against the Plaintiff, the Class
and the Subclass as it has denied deaf and hard of hearing individuals an equal opportunity to
participate and benefit from Defendant’s goods, services, facilities, privileges, advantages and/or
accommodations, in violation of 42 U.S.C. § 1282(b)(1)(A). Additionally, the Defendant failed to
make reasonable modifications in policies, practices and procedures when necessary to afford the
Plaintiff, the Class and Subclass such goods, services, facilities, privileges, advantages or
accommodations in violation of 42 U.S.C. § 1282(b)(2)(A)(ii) and failed to take necessary steps
to ensure that the Plaintiff and other deaf and hard of hearing individuals are not excluded, denied
services, segregated or treated differently than others because of the absence of auxiliary aids and
services, including the use of closed captioning on its Website.

f. The Defendant has denied full and equal access to the Plaintiff and other deaf and hard of hearing
individuals to its Website by having barriers to their services and accommodations while providing
access to their services and accommodations to non-deaf and hard of hearing individuals.

g. The Defendant intentionally and willfully failed to remove the barriers on their Website
discriminating against the Plaintiff, the Class and Sub-Class preventing access in violation of CVR

§40,
Case 1:20-cv-04408-BMC Document 8-1 Filed 11/01/20 Page 4 of 4 PagelD #: 47

h. The Defendant has failed to take any steps to halt and correct its discriminatory conduct and
discriminates against and will continue to discriminate against the Plaintiff and the Subclass

members.

WHEREFORE, Plaintiff, JAY WINEGARD, the Class and the Sub-Class request that the

default of Defendant WARRIOR CUSTOM GOLF, INC. d/b/a www.warriorcustomgolf.com, be

 

noted and a certificate of default issued.

I declare under penalty of perjury that the foregoing is true and accurate to the best of my
knowledge, information and belief, that the amount claimed is justly due to plaintiff, and that no

part thereof has been paid.

Dated: Manhasset, New York
October 30, 2020. Respectfully submitted,

/s/_ Mitchell Segal

 

Mitchell Segal, Esq.

Law Offices of Mitchell S. Segal, P.C.
Attorney For Plaintiff

1129 Northern Boulevard, Suite 404
Manhasset, New York 11030

Tel.: (516) 415-0100

Fax: (516) 706-6631
msegal@segallegal.com
